ORDER

PER CURIAM.
The City of St. Louis Civil Service Commission (Commission) appeals from a judgment of the Circuit Court of the City of St. Louis reversing the Commission’s order and granting Melva McKinney’s petition for administrative review under § 536.140.6 RSMo 1994. The trial court found that the hearing before the Commission was tainted by improper procedure and remanded the case for a new hearing.
No error of law appears. An extended opinion would have no precedential or jurisprudential value. Judgment affirmed in accordance with Rule 84.16(b) and the cause is remanded for rehearing by the Commission.